 



Exhibit 10.2
STOCK OPTION AGREEMENT
(Nonqualified Stock Option)
     This Stock Option Agreement (this “Agreement”), is entered into effective
as of the Grant Date (as defined in paragraph 1), by and between Commerce Energy
Group, Inc., a Delaware corporation (the “Company”), and the employee and
officer of the Company listed in paragraph 1 (the “Optionee”).
Recitals
     WHEREAS, the Optionee has entered into an Employment Agreement (the
“Employment Agreement”) dated as of August 1, 2005 with the Company;
     WHEREAS, the Employment Agreement provides that Optionee shall be granted
an option to purchase 300,000 shares of the Company’s common stock, $0.001 par
value per share, upon the commencement of his employment;
     WHEREAS, the grant of stock options reflected by this Agreement is made
pursuant to the terms of Section 4(d)(i) of the Employment Agreement;
          WHEREAS, the Company maintains the Commonwealth Energy Corporation
1999 Equity Incentive Plan, as amended (the “Plan”), which is incorporated into
and forms a part of this Agreement;
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors (the “Board”) administers the Plan with respect to option grants to
officers and employees; and
          WHEREAS, the Optionee has been selected by the Committee to receive a
non-qualified stock option to purchase shares of the Company’s common stock
under the Plan.
Agreement
     1. Terms of Award.
          (a) The following terms used in this Agreement shall have the meanings
set forth in this paragraph 1:
          (i) The “Optionee” is Steven S. Boss.
          (ii) The “Grant Date” is August 1, 2005.
          (iii) The number of “Option Shares” shall be 300,000 shares of Common
Stock.
          (iv) The “Exercise Price” is $1.80 per share.

 



--------------------------------------------------------------------------------



 



          (b) Other terms used in this Agreement are defined pursuant to
paragraph 14 or elsewhere in this Agreement.
     2. Award and Exercise Price. This Agreement specifies the terms of the
option (the “Option”) granted to the Optionee to purchase the number of Option
Shares at the Exercise Price per share as set forth in paragraph 1. The Option
is not intended to constitute an “incentive stock option” as that term is used
in section 422 of the Code.
     3. Date of Exercise and Vesting.
          (a) Subject to the limitations of this Agreement, the Option shall be
exercisable according to the following schedule, with respect to each
installment shown in the schedule on and after the Vesting Date applicable to
such installment:

              Amount Vested per Period/ Vesting Dates   Cumulative Amount Vested
Grant Date
    100,000/100,000  
August 1, 2006
    100,000/200,000  
August 1, 2007
    100,000/300,000  

          (b) Upon Optionee’s termination of employment as a result of
Termination by the Company without Cause or by the Optionee for Good Reason, a
number of Options shall vest equal to the Options that would have vested over
the twelve (12) month period after such termination if the Optionee remained
employed by the Company.
          (c) An installment shall not become exercisable on the otherwise
applicable vesting date if the Optionee’s termination date occurs on or before
such vesting date; provided, however, that some or all of such Option Shares may
become fully vested and exercisable in the discretion of the Committee. Subject
to the provisions of paragraph 4, the Option may be exercised on or after the
termination date only as to that portion of the Option Shares as to which it was
exercisable immediately prior to the termination date, or as to which it became
exercisable on the termination date in accordance with this paragraph 3.
     4. Expiration.
          (a) The vested portion of the Option shall not be exercisable after
the Company’s close of business on the last business day that occurs prior to
the Expiration Date.
          (b) The “Expiration Date” shall be earliest to occur of:
               (i) August 1, 2015;
               (ii) if the Optionee’s termination date occurs by reason of death
or Incapacity, the one-year anniversary of such termination date;
               (iii) if the Optionee’s termination date occurs for reasons other
than death, Incapacity, or Cause, the three month anniversary of such
termination date; or

-2-



--------------------------------------------------------------------------------



 



               (iv) the earliest to occur of any of the following events (each a
“Corporate Event”): (A) the dissolution or liquidation of the Company or a
merger, consolidation or reorganization (including the sale of substantially all
of its assets) of the Company with one or more entities, corporate or otherwise,
as a result of which the Company is not the surviving entity; or (B) the merger
or other reorganization of the Company with one or more entities, corporate or
otherwise, as a result of which the outstanding shares of the Common Stock are
changed into or exchanged for shares of the capital stock or other securities of
another entity or for cash or other property; provided, however, that the
Company may, in its discretion, and immediately prior to any Corporate Event,
cause a new option to be substituted for this Option or cause this Option to be
assumed by a successor entity or a parent or subsidiary of such entity; and such
new option shall apply to all shares issued in addition to or substitution,
replacement or modification of the shares of Common Stock theretofore covered by
this Option.
          (c) Notwithstanding subparagraphs (a) and (b) of this paragraph 4, if
an Optionee ceases to be an officer or employee of the Company or a Subsidiary
due to Cause, all of the Optionee’s options shall terminate immediately upon
such cessation, whether or not then exercisable.
          (d) The Company shall cause written notice to be given to the Optionee
of the proposed Corporate Event not less than twenty (20) days prior to the
anticipated effective date thereof, for the purpose of affording the Optionee
the opportunity to exercise the Option, in accordance with the provisions of
this Agreement, effective immediately prior to the consummation of the Corporate
Event.
     5. Method of Option Exercise.
          (a) Subject to the terms of this Agreement and the Plan, the Option
may be exercised in whole or in part by filing a written notice(s), in the form
attached hereto as Exhibit A, with the Secretary of the Company at its corporate
headquarters prior to the Company’s close of business on the last business day
that occurs prior to the Expiration Date. Such notice shall specify the number
of shares of Common Stock which the Optionee elects to purchase, and shall be
accompanied by payment of the Exercise Price for such shares of Common Stock
indicated by the Optionee’s election. Payment shall be by cash or by check
payable to the Company or, where expressly approved for the Optionee by the
Committee and where permitted by law:
               (i) by cancellation of indebtedness of the Company to the
Optionee;
               (ii) by surrender of shares that either: (A) have been owned by
the Optionee for more than six (6) months and have been paid for within the
meaning of Rule 144 under the Securities Act of 1933, as amended; or (B) were
obtained by the Optionee in the public market;
               (iii) by waiver of compensation due or accrued to Optionee for
services rendered;
               (iv) with respect only to purchases upon exercise of the Option,
and provided that a public market for the Company’s stock exists:

-3-



--------------------------------------------------------------------------------



 



                    (1) through a “same day sale” commitment from the Optionee
and a broker-dealer that is a member of the National Association of Securities
Dealers (an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the Option Shares so purchased to pay for
the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt
of such Option Shares to forward the Exercise Price directly to the Company; or
                    (2) through a “margin” commitment from the Optionee and a
NASD Dealer whereby the Optionee irrevocably elects to exercise the Option and
to pledge the Option Shares so purchased to the NASD Dealer in a margin account
as security for a loan from the NASD Dealer in the amount of the Exercise Price,
and whereby the NASD Dealer irrevocably commits upon receipt of such Option
Shares to forward the Exercise Price directly to the Company; or
               (v) by any combination of the foregoing.
     6. Transferability of Option. The Option granted hereunder may not be
transferred by the Optionee except upon death by will or the laws of descent and
distribution. Unless the context otherwise requires, references herein to the
Optionee are deemed to include any permitted transferee under this paragraph 6.
During the Optionee’s lifetime, only the Optionee (or his guardian or legal
representative) may exercise the Option. In the event of the Optionee’s death,
the Option (to the extent still held by the Optionee at such time) may be
exercised only (i) by the executor or administrator of the Optionee’s estate or
the person or persons to whom his rights under the Option shall pass by will or
the laws of descent and distribution and (ii) to the extent that the Optionee
was entitled hereunder at the date of the Optionee’s death.
     7. Withholding of Taxes.
          (a) Withholding Generally. Upon exercise of this Option, the Company
may require the Optionee to remit to the Company an amount sufficient to satisfy
federal, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for the Option Shares.
          (b) Stock Withholding. When, under applicable tax laws, the Optionee
incurs tax liability in connection with the exercise or vesting of this Option
that is subject to tax withholding and the Optionee is obligated to pay the
Company the amount required to be withheld, the Committee may in its sole
discretion allow the Optionee to satisfy the minimum withholding tax obligation
by electing to have the Company withhold from the Option Shares to be issued
that number of shares having a Fair Market Value equal to the minimum amount
required to be withheld, determined on the date that the amount of tax to be
withheld is to be determined. All elections by the Optionee to have Option
Shares withheld for this purpose will be made in accordance with the
requirements established by the Committee and be in writing in a form acceptable
to the Committee.
     8. Compliance With Securities Laws. This Option shall not be exercisable if
such exercise would involve a violation of any applicable Federal or state
securities law.

-4-



--------------------------------------------------------------------------------



 



     9. No Rights As Shareholder. The Optionee shall not have any rights of a
shareholder with respect to the shares subject to the Option, until a stock
certificate has been duly issued following exercise of the Option as provided
herein.
     10. Plan Governs. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Optionee from the office of the Secretary
of the Company; and this Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Board from time to time
pursuant to the Plan.
     11. Not An Employment Contract. The Option will not confer on the Optionee
any right with respect to continuance of employment or other service with the
Company or any Subsidiary, nor will it interfere in any way with any right the
Company or any Subsidiary would otherwise have to terminate or modify the terms
of such Optionee’s employment or other service at any time.
     12. Adjustments. In the event that the number of outstanding shares is
changed by a stock dividend, recapitalization, stock split, reverse stock split,
subdivision, combination, reclassification or similar change in the capital
structure of the Company without consideration, then the Exercise Prices of and
number of Option Shares subject to this Option will be proportionately adjusted,
subject to any required action by the Committee or the stockholders of the
Company and compliance with applicable securities laws; provided, however, that
fractions of a Share will not be issued but will either be replaced by a cash
payment equal to the Fair Market Value of such fraction of a Share or will be
rounded up to the nearest whole Share, as determined by the Committee.
     13. Amendment. Except as otherwise provided herein, any provision of this
Agreement may be amended or waived only with the prior written consent of the
Optionee and the Committee.
     14. Certain Definitions. For the purposes of this Agreement, the following
terms shall have the meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” shall mean any of the following: (i) material breach by
Optionee of the Employment Agreement, of a Company policy or of a law, rule or
regulation applicable to the Company or its operations; (ii) demonstrated and
material neglect of duties, or failure or refusal to perform the material duties
of Optionee’s position following written notice from the Board and a reasonable
opportunity to cure of not less than 20 days, or the failure to follow a
reasonable and lawful instruction of the Board following written notice from the
Board and an opportunity to cure of at least ten (10) days; (iii) misconduct,
dishonesty, self-dealing, fraud or similar conduct; or (iv) conviction of a
crime or plea of guilty or nolo contendere for other than a minor traffic
offense.
          (c) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and any successor statute.

-5-



--------------------------------------------------------------------------------



 



          (d) “Committee” shall mean the Compensation Committee of the Board, or
in the absence of a Compensation Committee, the Board.
          (e) “Common Stock” shall mean the Common Stock, $0.001 par value per
share, of the Company, and any other shares into which such stock may be changed
by reason of a recapitalization, reorganization, merger, consolidation or any
other change in the corporate structure or capital stock of the Company.
          (f) “Fair Market Value” of a share of Common Stock of the Company
shall mean, as of any date (the “Determination Date”): (i) the closing price of
a share of Common Stock on the New York Stock Exchange or the American Stock
Exchange (collectively, the “Exchange”), on the Determination Date, or, if
shares were not traded on the Determination Date, then on the nearest preceding
trading day during which a sale occurred; or (ii) if such stock is not traded on
the Exchange but is quoted on The Nasdaq Stock Market or a successor quotation
system, (A) the last sales price (if the stock is then listed on the Nasdaq
National Market) or (B) the mean between the closing representative bid and
asked prices (in all other cases) for the stock on the Determination Date as
reported by The Nasdaq Stock Market or such successor quotation system; or
(iii) if such stock is not traded on the Exchange or quoted on The Nasdaq Stock
Market but is otherwise traded in the over-the-counter market, the mean between
the representative bid and asked prices on the Determination Date; or (iv) if
clauses (i)-(iii) do not apply, the fair market value established in good faith
by the Board.
          (g) “Good Reason” shall mean any one of the following, provided that
with respect to (i) and (ii) below, the Company has failed to cure the
occurrence within twenty (20) days of receiving written notice from Optionee
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by Optionee: (i) reduction in Optionee’s salary or
participation in benefits, except as part of a general change in compensation
plans or benefits for all similarly situated executives; (ii) any failure by the
Company to comply with a material provision of the Employment Agreement; or
(iii) within 180 days after a Change in Control (as defined in this Agreement).
          (h) “Change in Control” shall mean any of the following events:
               (i) the acquisition by any person (as such term is defined in
Section 13(c) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)), other than (i) a trustee or other fiduciary holding securities of
the Company under an employee benefit plan of the Company or (ii) an entity in
which the Company directly or indirectly beneficially owns 50% or more of the
voting securities of such entity (an “Affiliate”), of any securities of the
Company, immediately after which such Person has beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the 1934 Act) of more than fifty
percent (50%) of (i) the outstanding shares of Common Stock or (ii) the combined
voting power of the Company’s then outstanding securities entitled to vote
generally in the election of directors;
               (ii) the Company is a party to a merger or consolidation with a
person other than an Affiliate which results in the holders of voting securities
of the Company outstanding immediately before such merger or consolidation
failing to continue to represent (either by remaining outstanding or being
converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such merger or consolidation; or

-6-



--------------------------------------------------------------------------------



 



               (iii) all or substantially all of the assets of the Company are,
in any transaction or series of transactions, sold or otherwise disposed of
(other than to an Affiliate);
               (iv) provided, however, that in no event shall a “Change in
Control” be deemed to have occurred for purposes of this Agreement (i) solely
because the Company engages in an internal reorganization, which may include a
transfer of assets to, or a merger or consolidation with, one or more
Affiliates, or (ii) as a result of any transaction or series of transactions
that has been approved by the Board.
          (i) “Incapacity” means Optionee becomes unable, due to physical or
mental illness or injury, to perform the essential duties of his employment for
more than 12 weeks in any twelve month period with or without reasonable
accommodation.
          (j) “Subsidiary” shall mean any corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.
     15. Entire Agreement. The Agreement, together with the Plan, constitutes
the entire agreement of the parties and supercedes any and all agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof.
[SIGNATURE PAGE FOLLOWS]

-7-



--------------------------------------------------------------------------------



 



Signature Page to Stock Option Agreement
     IN WITNESS WHEREOF, the parties have executed this Agreement to reflect the
grant which was authorized on the Grant Date as first above written.

              “COMPANY”
 
            COMMERCE ENERGY GROUP, INC.
 
       
 
       
 
  By:   /s/ ROBERT C. PERKINS
 
       
 
  Name:   Robert C. Perkins
 
       
 
  Title:   Chairman of the Board
 
       
 
            “OPTIONEE”
 
       
 
  /s/ STEVEN S. BOSS           Steven S. Boss

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Letter to be Used to Exercise Nonqualified Stock Option
                                        
Date
Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626
Attention: Chief Financial Officer
     I wish to exercise the stock option granted on August 1, 2005 and evidenced
by a Stock Option Agreement to acquire 300,000 shares of Common Stock of
Commerce Energy Group, Inc., at an option price of $1.80 per share (the
“Option”) as follows (please check the applicable box):

         
 
  o   in part for                                         shares of Common Stock
 
       
 
  o   in full for all                                         shares of Common
Stock that remain subject to the Option

     In accordance with the provisions of the Stock Option Agreement, I wish to
make payment of the exercise price as follows (please check all that apply):

         
 
  o   in cash
 
       
 
  o   by delivery of shares of Common Stock held by me
 
       
 
  o   by simultaneous sale through a broker of Option Shares
 
       
 
  o   by authorizing the Company to withhold Option Shares

EXHIBIT A

 



--------------------------------------------------------------------------------



 



Please issue a certificate for these shares in the following name:

     
 
Name
    
 
   
 
   
 
Address
    
 
   
 
   
 
   
 
   
 
   
 
  Very truly yours,
 
   
 
   
 
   
 
  Signature
 
   
 
  Steven S. Boss
 
   
 
  Typed or Printed Name
 
   
 
   
 
   
 
  Social Security Number

 